DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/01/2022 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. (US 2019/0186710).
Regarding claim 1, Lim et al. disclose an area optical cover(acrylic lens 2 or 500 of Fig 4 & Figs 14-16) for a linear light source (LED array 32), the linear light source extending along an axial direction (best shown in Fig 4), the area optical cover comprising: a portion of an optical material, wherein: the portion forms a constant cross-section transverse to the axial direction (see Figs 14-16); an outer surface of the constant cross-section is substantially planar; an inner surface of the constant cross-section forms a plurality of facets (510a, 510b); each of the facets forms a refractive surface that is configured to refract a corresponding portion of light from the linear light source, and a return surface that connects the refractive surface with a refractive surface of an adjacent facet; and when the outer surface is oriented horizontally on a lower side of the portion of the optical material, and the linear light source is positioned at an installation height above the inner surface, all facets within at least 30 degrees of nadir from the linear light source are optimized to provide a selected light distribution (see Paragraph 61 & Figs 15-16).
Regarding claim 2, Lim et al. disclose that the selected light distribution comprises one or both of a wide far field light distribution comprising a single distribution peak that is 40 to 70 degrees wide and a bimodal far field light distribution comprising two distribution peaks that are each 10 to 20 degrees wide (see Fig 19; paragraph 62).  
 Regarding claim 3, Lim et al. disclose that the selected light distribution is asymmetric with respect to nadir (Fig 16).
Regarding claim 4, Lim et al. disclose that the selected light distribution is symmetric with respect to nadir (Fig 15).
 Regarding claim 6, Lim et al. disclose that the facets are arranged to align with one or more rows of LEDs of the linear light source (Fig 14).
Regarding claim 7, Lim et al. disclose that the outer surface is optically smooth (Fig 15; claim 11 in claim section).
 Regarding claim 8, Lim et al. disclose that the outer surface comprises a textured surface (Fig 9 shows outer surface 406 provides diffusive layer 412; paragraph 59).
Regarding claim 9, Lim et al. disclose that the portion of the optical material includes scattering sites configured to diffuse the light when it passes through the area optical cover (Fig 9, paragraph 59).
Regarding claim 10, Lim et al. disclose that the scattering sites (412 of Fig 9) comprise inclusions of a material that is different than the optical material (Paragraph 59).
Regarding claim 13, Lim et al. disclose that a thickness of the area optical cover is at least 2 mm (Paragraph 47).
Regarding claim 14, Lim et al. disclose that the portion of the optical material (lens 400 of Fig 8) forms one or more coupling features (404) configured to engage with corresponding coupling features of a luminaire housing (LED mounting structure 10; see Fig 8; paragraph 57; ).
 Regarding claim 15, Lim et al. disclose that each of the plurality of facets is configured to refract a corresponding portion of the light (light rays B) toward the normal direction, as compared with an original propagation direction of the corresponding portion of the light (see Fig 24).
Regarding claim 16, Lim et al. disclose that each of the plurality of facets is configured to refract a corresponding portion of the light (light rays A) away from the normal direction, as compared with an original propagation direction of the corresponding portion of the light.
Regarding claim 17, Lim et al. teach that the portion of the optical material comprises a plurality of scattering sites that are configured to provide no more than 20 degrees of diffusion to the light (Fig 9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 11-12, are rejected under 35 U.S.C. 103 as being unpatentable over LIm et al. as applied to claim 1.
Regarding claim 5, Lim et al. disclose facets defining a peak height from the outer surface where the refractive surface adjoins the return surface, each pair of adjacent facets defines a valley height from the outer surface where the return surface adjoins the reflective surface of the adjacent facet.
But Lim et al. fail to disclose that peak height of any facet does not exceed 1.3 times a valley height between any adjacent two facets.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to optimize the peak height to valley height to claimed range by experimentation to get a desired light distribution. 
Regarding claim 11, Lim et al. disclose a diffusion coating (412) at the exterior surface (406) of optical cover (400 of Fig 9).
But Lim et al. fail to disclose that a weight of the material (in this case, diffusion coating 412) is less than about 2% of a total weight of the area optical cover (400).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to optimize the weight of diffusion material as compared to total weight of the lens to keep the total weight of the lighting device in feasible low weight with optimum illumination, since optimization of prior art structure is within the skill of art.
Regarding claim 12, Lim et al. disclose the optical material (in this case, diffusion site or coating 412 of Fig 9) has roughening or texturing (Paragraph 59). 
But Lim et al. fail to disclose the portion of the optical material includes air bubbles configured to diffuse the light when it passes through the area optical cover.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to create air bubbles on the outer surface of the lens as diffusion sites, since such air bubbles or roughening, texturing are well known art recognized techniques for producing diffusion sites on an optical device surface.
        Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875